           Case 2:18-cv-00470-KJD-CWH Document 18 Filed 11/07/18 Page 1 of 3




 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA

12   PATRICK CANNON,                                )
                                                    )   Case No. 2:18-cv-00470-KJD-CWH
13                         Plaintiff,               )
                                                    )
14          v.                                      )   JOINT STIPULATION FOR EXTENSION OF
                                                    )   TIME AND [PROPOSED ORDER]
15   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )   (FIRST REQUEST)
16                                                  )
                           Defendant.               )
17

18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for responding to Plaintiff’s Motion for Remand be extended from November 8, 2018 to
20
     December 8, 2018. This is Defendant’s first request for extension. Good cause exists to grant
21
     Defendant’s request for extension. Counsel was out of the office for nearly three weeks on
22

23   intermittent sick leave for the flu/acute pneumonia. Counsel also had a migraine for the last two days

24   which impairs her vision. Counsel also has over 75+ active matters, which requires two or more

25   dispositive motions a week until late-December. In addition, Counsel has active civil rights and
26
     representative misconduct matters that require immediate investigation. Counsel also has a Ninth


                                                        -1-
           Case 2:18-cv-00470-KJD-CWH Document 18 Filed 11/07/18 Page 2 of 3




 1   Circuit brief due in mid-November, which requires multiple levels of review. Due to Counsel’s
 2   unexpected leave and heavy workload, Counsel needs additional time to adequately review the
 3
     transcript and properly respond to Plaintiff’s Motion for Remand. Defendant makes this request in
 4
     good faith with no intention to unduly delay the proceedings. The parties further stipulate that the
 5
     Court’s Scheduling Order shall be modified accordingly.
 6

 7                                                Respectfully submitted,

 8   Dated: November 7, 2018                      /s/ *Cyrus Safa
                                                  (*as authorized by email on November 6, 2018)
 9                                                CYRUS SAFA
                                                  Attorney for Plaintiff
10

11

12   Dated: November 7, 2018                      DAYLE ELIESON
                                                  United States Attorney
13                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
14
                                                  Social Security Administration
15

16                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
17                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
18

19
                                                    ORDER
20
     APPROVED AND SO ORDERED:
21

22

23          November 13, 2018
     DATED:_______________________                _________________________
24                                                HON. CARL J. HOFFMAN
                                                  UNITED STATES MAGISTRATE JUDGE
25

26


                                                       -2-
           Case 2:18-cv-00470-KJD-CWH Document 18 Filed 11/07/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2        I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3   JOINT STIPULATION FOR EXTENSION OF TIME AND [PROPOSED ORDER] on the date
     and via the method of service identified below:
 4

 5
            CM/ECF:
 6
            Cyrus Safa
 7          Law Offices of Lawrence D. Rohlfing
            12631 E. Imperial Highway, Suite C-115
 8          Santa Fe Springs, CA 90670
            562-868-5886
 9          Fax: 562-868-5491
            Email: cyrus.safa@rohlfinglaw.com
10

11          Attorneys for Plaintiff

12
            Respectfully submitted this 7th day of November 2018,
13

14
                                                         /s/ Tina L. Naicker
15                                                       TINA L. NAICKER
                                                         Special Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26


                                                       -3-
